Citation Nr: 0841617	
Decision Date: 12/04/08    Archive Date: 12/17/08

DOCKET NO.  03-09 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to service connection for a skin disorder, to 
include as secondary to exposure to herbicide agents.

2.  Entitlement to service connection for joint problems, to 
include as secondary to exposure to herbicide agents.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and spouse



ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1966 to August 
1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claims for service connection for a skin disorder 
and joint problems, each to include as secondary to exposure 
to herbicide agents.  In August 2008, the veteran and his 
spouse testified before the Board at a hearing that was held 
at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.  


REMAND

The veteran contends that he first experienced skin problems 
affecting his face and feet in service.  His service medical 
records reflect several instances of treatment for skin 
rashes on his face but no record of treatment for problems 
affecting the feet.  

Post-service clinical records demonstrate treatment for a 
facial skin disorder diagnosed as rosacea.  The veteran 
asserts that while he has also had skin problems affecting 
his feet since service, he has not sought formal medical 
treatment.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary 
to make a decision on the claim.  38 U.S.C.A. § 5103A(d) 
(West 2002); 38 C.F.R. § 3.159(c)(4) (2008); Robinette v. 
Brown, 8 Vet. App. 69, 76 (1995).  The veteran underwent a VA 
dermatological examination in October 2002, as a result of 
which he was diagnosed with rosacea.  The examiner opined 
that there was no relationship between the veteran's rosacea 
and his exposure to herbicide agents, but did not comment as 
to whether the rosacea was related to the facial skin rashes 
for which he was treated in service.  The veteran has stated 
that he has had the same skin rashes since service and that 
they first manifested in service.

The veteran is competent to testify as to the continuity of 
symptomatology capable of lay observation.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); Layno v. Brown, 6 Vet. 
App. 465, 469 (1994); Jandreau v. Nicholson, 492 F.3d 1372 
(Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331, 1337 
(2006).  Because the veteran is competent to testify as to 
the continuity of symptomatology of his skin rashes, and a 
physician has not opined as to whether his current disorder 
is related to the rashes for which he was treated in service, 
the relationship between the veteran's current skin 
conditions and those that he experienced in service remains 
unclear to the Board, and a remand for an etiological opinion 
is therefore necessary.  McLendon v. Nicholson, 20 Vet. App. 
79 (2006).

The Board also finds that a remand for an examination and 
etiological opinion is necessary with respect to the 
veteran's claim of entitlement to service connection for 
joint problems.  The veteran's service medical records 
demonstrate that in September and October of 1966 he was 
treated for left foot and right knee complaints.  He was 
assessed with a tender medial aspect of the right knee and a 
stress fracture of the fourth metatarsal of the left foot.  
No joint abnormalities were detected on examination at the 
time of his separation from service.  Post-service medical 
records demonstrate treatment for numerous joint and back 
problems.  The veteran has not yet been afforded a VA 
examination with respect to this claim.  Because it remains 
unclear whether the veteran's current joint problems are 
related to his in-service complaints, the Board finds that an 
examination and opinion addressing whether any current joint 
disorders had their clinical onset during his service, or are 
otherwise related to his service, a remand for an additional 
examination and etiological opinions is necessary.  McLendon 
v. Nicholson, 20 Vet. App. 79 (2006).

Next, private treatment records pertaining to joint problems 
remain outstanding.  In August 2008 testimony before the 
Board, the veteran stated that he had received treatment for 
joint problems of the feet, back, knees, and shoulders from 
Dr. Feltner, Dr. Steele, Dr. Lowe, and Dr. Carico.  As 
comprehensive treatment records from those physicians have 
not yet been associated with the claims file, and those 
records may contain evidence pertinent to the veteran's 
claims, they are relevant and should be obtained.

Finally, the record reflects that the veteran has been in 
receipt of disability benefits from the Social Security 
Administration since approximately 1998 or 1999.  Because the 
records upon which this grant of benefits was based are not 
included in the claims folder, those records should be 
obtained on remand.

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the necessary 
authorization from the veteran, obtain 
and associate with the claims file 
private medical records pertaining to 
treatment for joint problems from Dr. 
Feltner, Dr. Lowe, Dr. Steele, and Dr. 
Carico.  All attempts to secure those 
records must be documented in the 
claims folder.

2.  Contact the Social Security 
Administration and request that agency 
to provide a copy of the decision and 
the medical records upon which the 1998 
or 1999 decision granting benefits was 
based.

3.  Schedule the veteran for a VA 
dermatological examination for the 
purpose of ascertaining the etiology of 
his current skin disorders.  Any 
further indicated studies must also be 
conducted.  The examiner should review 
the claims file and note that review in 
the examination report.  The examiner 
should provide an opinion as to whether 
it is at least as likely as not (50 
percent probability or greater) that 
any diagnosed skin disorder is causally 
or etiologically related to the skin 
conditions the veteran experienced in 
service (to include complaints of skin 
problems of the face and feet).  In the 
event that at the time of the 
examination the veteran does not have 
the skin rashes he described 
experiencing in service and 
periodically since service, the 
examiner should consider the veteran's 
statements regarding his symptoms in 
service and his statements of 
continuous symptoms of skin problems 
after service.  Dalton v. Nicholson, 21 
Vet. App. 23 (an examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury and relied on the lack 
of evidence in the service medical 
records to provide a negative opinion).  
The rationale for all opinions must be 
provided.

4.  After the above records have been 
obtained, schedule the veteran for a VA 
joints examination for the purpose of 
ascertaining whether any current joint 
disorder is etiologically related to 
his period of active service (to 
include complaints of right knee pain 
and a left foot stress facture).  The 
examiner should review the claims file 
and note that review in the examination 
report.  The examiner should 
specifically opine as to whether it is 
at least as likely as not (50 percent 
probability or greater) that any 
current joint disorder is etiologically 
related to his period of active 
service, or whether they more likely 
manifested following his separation 
from service, and are unrelated to his 
period of service, or to any incident 
therein.  In this regard, the examiner 
should consider the veteran's 
statements regarding the incurrence of 
the disabilities, in addition to his 
statements regarding the continuity of 
symptomatology.  Dalton v. Nicholson, 
21 Vet. App. 23 (2007) (examination was 
inadequate where the examiner did not 
comment on the veteran's report of in-
service injury but relied on the 
service medical records to provide a 
negative opinion).  The rationale for 
the opinions must be provided.

5.  Then, readjudicate the claims.  If 
any decision remains adverse to the 
appellant, issue a supplemental 
statement of the case and allow the 
appropriate time for response.  Then 
return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 
(West Supp. 2008).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

